Case 2:21-cv-04872-ODW-PD Document 7 Filed 08/11/21 Page 1 of 1 Page ID #:237



  1                                                             JS-6
  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DAVID SCONCE,                              Case No. 2:21-cv-04872-ODW-PD
 12                      Petitioner,
                                                  JUDGMENT
 13         v.
 14    PATRICK COVELLO, Warden,
 15                      Respondent.
 16
 17
            Pursuant to the Order Dismissing Second or Successive Habeas Corpus
 18
      Petition and Denying a Certificate of Appealability,
 19
            IT IS ADJUDGED that the Petition is dismissed without prejudice.
 20
 21
      DATED: August 11, 2021
 22
 23
                                       ____________________________________
 24                                    HON. OTIS D. WRIGHT II
                                       UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
